DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 12/29/2021. Claims 1-12 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot in view of the current rejection.
A new reference (Henry US 4,498,151) is cited in this Office Action necessitated by the amendment.
The 35 U.S.C. 112(b), pre-AIA  second paragraph, rejection of claims 1-12 is withdrawn in view of the amendment.
Applicant states, page 6 of the remarks, “The claims have been amended in the manner discussed during the interview”.
The Examiner respectfully disagrees. During the interview held on 11/22/2021, the Examiner communicated to the Applicant that the claim language “a non-volatile memory including a battery management system (BMS)” would be rejected as constituting new matter. See Examiner Interview Summary mailed on 11/29/2021. Applicant nonetheless chose to use this language. As such, a new matter rejection is given in this Office Action to all pending claims. Furthermore, an indefinite rejection is given as well in this Office Action for the above claim language.
Applicant argues, page 11 of the remarks, “Dicks fails to provide an updated application code to volatile memory then record the updated application code in the non-volatile memory, and instead teaches away from such an operation by including FOTA capabilities and multiple slots for the non-volatile memory.”
The Examiner respectfully disagrees. In Dicks, firmware updates may be provided with respect to a medical device, para 0295. A buffer space may be utilized for the medical device to be updated, para 0296. See Table 1 in appendix A1 where the buffer is described as a volatile memory, after paragraph [0336]. Furthermore, the binary image of the application code is written to slot 1 of an SD card (non-volatile memory) from the volatile buffer memory, para 0296 and Table 1 in appendix A1. 
Accordingly, Dicks teaches that updates to an application image are stored in a volatile buffer memory and then subsequently flashed to a non-volatile memory. Thus, Dicks does not teach away from the claimed invention. 
Applicant argues, page 11 of the remarks, “the RESET VECTOR in Dicks does not correspond the booting indicator of the present invention”.
The Examiner respectfully submits that the boot image described by Dicks was mapped to the claimed booting indicator in the previous Office Action as well as mapped in this Office Action. The boot image of Dicks is an executable program that is 
Applicant argues, page 12 of the remarks, “Dicks fails to disclose the technical feature of the embodied invention that the boot indictor is recorded to the address contiguous with the address where the application code is recorded”.
The Examiner respectfully disagrees. FIG. 23 of Dicks is an address map in hexadecimal showing the application code and the boot code. As can be seen in this figure, the code is contiguous in address space following the application code from high to low address order.
In view of the foregoing remarks and the new reference, independent claims 1 and 10-12 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly are also not in a condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Independent claim 1 as amended requires, inter alia, “a non-volatile memory including a battery management system (BMS)”. Applicant specified paragraphs [0047], [0049], [0064], [0064], and [0070] of the publication as support for all of the amendments.
A non-volatile memory as described in paragraph [0045] of the publication is as follows: “The non-volatile memory 100 may be a memory device that maintains the stored data even when a power supply is cut off. For example, the non-volatile memory 100 may be implemented using a flash memory device, a read only memory (ROM), a programmable ROM (PROM), an electrically programmable ROM (EPROM), an electrically erasable and programmable ROM (EPROM), a resistive memory device (e.g., a phase-change RAM (PRAM), a ferroelectric RAM (FRAM) and a resistive RAM (RRAM)), or the like.”. Paragraph [0045] of the publication (emphasis added).
A battery management system (BMS) as described in paragraph [0006] of the publication is “the BMS may include a chip such as a microcontroller unit (MCU) having a central processing unit (CPU), a memory device, and the like.” Paragraph [0006] of the publication (emphasis added).
Furthermore, paragraph [0007] of the specification describes that “the MCU stores a program for operating the BMS in a memory device inside the MCU, and the 
Accordingly, the claimed BMS is embodied as a combination of hardware and software. Because the non-volatile memory is a conventional type of non-volatile memory as described in paragraph [0045] of the publication, such conventional type of non-volatile memory cannot include a system that is embodied as a combination of hardware and software. 
To further clarify the Examiner’s position, paragraph [0069] of the publication is cited. “The non-volatile memory updating apparatus according to the present disclosure may include a battery management system (BMS).” Paragraph [0069] of the publication.
A non-volatile memory apparatus may include the claimed BMS. However, a non-volatile memory within the scope of the invention may not include a BMS. 
This position of the Examiner was communicated to the Applicant during an interview held on November 22, 2021 (See Examiner Interview Summary mailed on 11/29/2021).
Claims 2-9 directly or indirectly depend from claim 1 and these claims are rejected for the aforementioned reason.
Independent claim 10 is an apparatus including a battery management system and includes all of the limitations of claim 1 and therefore is rejected for the same reason.
Independent claim 11 is an apparatus including a battery pack and includes all of the limitations of claim 1 and therefore is rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 requires, inter alia, “a non-volatile memory including a battery management system (BMS)”.
In general, a system may be embodied entirely in software, entirely in hardware, or in a combination of hardware and software as would be understood by those of ordinary skill in the art.
Similarly, a battery management system (BMS) may be embodied entirely in software, entirely in hardware, or in a combination of hardware and software. If the BMS is included in the non-volatile memory and the non-volatile memory is a conventional type of non-volatile memory, then it must embodied entirely in software as code that may be stored in the conventional non-volatile memory. However, the instant publication describes that the BMS is embodied in a combination of hardware and software (see paragraphs [0006]-[0007] of the publication which are cited in the new matter rejection).

Claims 2-9 directly or indirectly depend from claim 1 and these claims are rejected for the aforementioned reason.
Independent claim 10 is an apparatus including a battery management system and includes all of the limitations of claim 1 and therefore is rejected for the same reason.
Independent claim 11 is an apparatus including a battery pack and includes all of the limitations of claim 1 and therefore is rejected for the same reason.
Independent claim 12 recites similar language as claim 1 and is rejected for the aforementioned reason.
The Examiner suggests the use of the language similar to “a non-volatile memory apparatus including a battery management system (BMS)” to overcome both the 112(a) and the 112(b) rejections. Such language is consistent with the specification.
For the purposes of this examination, the Examiner assumes that the BMS is embodied in a combination of hardware and software and it is included in an apparatus consistent with the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dicks et al. US 2016/0232010 (“Dicks”) in view of Henry US 4,498,151 (“Henry”).
As per independent claim 1, Dicks teaches A non-volatile memory updating apparatus (A system is provided for updating application (software) in electronic devices such as portable health-care devices, para 0019. An image of an application code is copied to an SD card or other nonvolatile memory of the medical device after the code is updated, para 0280), the non-volatile memory updating apparatus comprising:
a non-volatile memory including a battery management system (BMS) (The systems depicted in FIGS. 14A and 14B are powered by a rechargeable Lithium Ion battery 1506. The microcontrollers (MCUs) 1501 and 1530 can monitor the voltage of the battery 1506, para 0214 and FIGS. 14A and 14B) and configured to store an application code (An image of an application code is copied to an SD card or other nonvolatile memory of the medical device after the code is updated, para 0280), the application code being a program code associated with an operation of the BMS (Possible data received from the medical device may include a battery charge level, para 0168. Furthermore, the medical device may employ power-saving features to conserve the battery life when not in use, para 0177);
a volatile memory configured to store the application code (Firmware updates may be provided with respect to the medical device, para 0295. A buffer space may be utilized for the medical device to be updated, para 0296. See Table 1 in 
a central processing unit (Processor 1210, para 0212 and FIG. 11) configured to:
record an updated application code in the volatile memory (Firmware updates may be provided with respect to the medical device, para 0295. A buffer space may be utilized for the medical device to be updated, para 0296. See Table 1 in appendix A1 where the buffer is described as a volatile memory, after paragraph [0336]),
then record the updated application code that is recorded in the volatile memory, in the non-volatile memory (The binary image of the application code is written to slot 1 of an SD card (non-volatile memory) from the volatile buffer memory, para 0296 and Table 1 in appendix A1), to update the application code stored in the non-volatile memory (The binary image of the application code is written to slot 1 of an SD card (non-volatile memory) from the volatile buffer memory, para 0296 and Table 1 in appendix A1);
record a booting indicator indicating booting information of the application code in the non-volatile memory, when the application code is completely recorded in the non-volatile memory (The interim code saves either the previous application code or a new application code to a next image location on the storage device or the SD card together with the new boot code (this boot code of the prior art is mapped to the claimed “booting indicator”). The application code “image number” is set to that of the previous code saved on the SD card, para 0305 and FIG. 23. The 
check whether the application code is normally recorded in the non-volatile memory only with the booting indicator without having to record a separate flag having a specific value in a specific area of the non-volatile memory (As the image of the new boot code is flashed to the boot code area in the SD card or other nonvolatile memory device, a CRC (cyclic redundancy check) value is calculated over the flashed image. A check is then performed to ensure that the supplied CRC is consistent with the CRC of the saved image. Otherwise an error is detected from a CRC mismatch, paras 0303-0304. Thus, a CRC check is performed only with the boot code image without having to record a specific value in the SD card to ensure that the application code is normally recorded. Moreover, in order to check whether the application code is normally recorded, it is sufficient to check whether the boot code of the prior art is normally recorded without error by comparing the CRCs. This interpretation is based on paragraph [0015] of the instant publication, where the application code is executed based on checking whether the booting indicator is normally recorded, e.g., without any error, for example, by comparing the CRCs of the boot image as in the prior art, since the application code can only be executed if the application code is normally recorded),
wherein the booting indicator is a code to be executed by the central processing unit before the application code is executed (Referring to FIG. 20, after performing a CRC check, the boot code calls the reset subroutine at fixed address 0x120A in block 20307. The reset subroutine points to the C-startup routine for the application code (20315), which will reset the stack pointer and global variables for the 
wherein the booting information includes a unique identifier (The application code “image number” is set to that of the previous code saved on the SD card, para 0305 and FIG. 23), a location (Referring to FIG. 20, the boot code calls the reset subroutine at fixed address 0x120A in block 20307. The reset subroutine points to the C-startup routine for the application code (20315), which will reset the stack pointer and global variables for the application, and call the main() routine block 20316 of the application, para 0285 and FIG. 20) and a size of the application code (Code length is stored in the prefix area, para 0277 and FIG. 20),
wherein the central processing unit is further configured to record the booting indicator in the non-volatile memory when it is when the application code is completely recorded in the non- volatile memory (Following the flashing of the previous application code image or the new application code image, a new boot code is installed in the SD card, para 0305),
wherein the booting indicator is recorded in an address contiguous with the address in which the application code is recorded in the non-volatile memory (FIG. 23 is an address map in hexadecimal showing the application code and the boot code. As can be seen in this figure, the code is contiguous in address space following the application from high to low address order).
Dicks discloses all of the claimed limitations from above and additionally discloses the size of the application image, but does not explicitly teach “wherein the checking the application code is normally recorded is performed by determining, by the central processing unit, if a total size of the application code recorded in the non-volatile memory matches a total size of the application code recorded in the volatile memory”.
However, in an analogous art in the same field of endeavor, Henry teaches wherein the checking the application code is normally recorded is performed by determining, by the central processing unit, if a total size of the application code recorded in the non-volatile memory matches a total size of the application code recorded in the volatile memory (FIG. 1 illustrates RAM (volatile) read/write memory 12 and non-volatile memory 14. “the size of the PROM [programmable read-only memory, nonvolatile] memory [14] is equal to the size of the Read/Write memory 12.” Col 5 lines 14-16. A verify circuit 44 checks to ensure that the data in the non-volatile memory 14 is the same as the data in the RAM read/write memory 12 on a bit-by-bit basis, col 13 line 60 to col 14 line 23).
Given the teaching of Henry, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Dicks with “wherein the checking the application code is normally recorded is performed by determining, by the central processing unit, if a total size of the application code recorded in the non-volatile memory matches a total size of the application code recorded in the volatile memory”. The motivation would be that the method and the system provides non-volatile memory programming capability at a minimal cost and additional circuitry, col 2 lines 59-61 of Henry. 
As per dependent claim 2, Dicks in combination with Henry discloses the apparatus of claim 1. Dicks teaches wherein the central processing unit is further configured to: determine whether the application code recorded in the non-volatile memory is normally recorded (As the image of the new boot code is flashed to the boot code area in the SD card or other nonvolatile memory device, a CRC (cyclic redundancy check) value is calculated over the flashed image. A check is then performed to ensure that the supplied CRC is consistent with the CRC of the saved image. Otherwise an error is detected from a CRC mismatch, paras 0303-0304),
stop updating the application code when it is confirmed that the application code is normally recorded in the non-volatile memory (The copying of the image out to the SC card is the normal method to create a new “master” SD card or other nonvolatile memory after the application code is updated, para 0280).
As per dependent claim 3, Dicks in combination with Henry discloses the apparatus of claim 1. Dicks teaches wherein the central processing unit is further configured to determine that the application code is normally recorded on the basis of the presence of the booting indicator recorded in the non-volatile memory (As the image of the new boot code is flashed to the boot code area in the SD card or other nonvolatile memory device, a CRC (cyclic redundancy check) value is calculated over the flashed image. A check is then performed to ensure that the supplied CRC is consistent with the CRC of the saved image. Otherwise an error is detected from a CRC mismatch, paras 0303-0304).
As per dependent claim 4, Dicks in combination with Henry discloses the apparatus of claim 3. Dicks teaches wherein the central processing unit is further configured to: check the presence of the booting indicator when receiving an execution command for the application code, and execute the application code when it is confirmed that the booting indicator is normally recorded 
As per dependent claim 5, Dicks in combination with Henry discloses the apparatus of claim 3. Dicks teaches wherein the central processing unit is further configured to determine whether the application code is normally recorded by comparing the application code recorded in the volatile memory with the application code recorded in the non-volatile memory (As the image is downloaded, a CRC (cyclic redundancy check value) is calculated. This is then compared with another CRC stored at the end of the image 20000, para 0285 and FIG. 20).
As per dependent claim 6, Dicks in combination with Henry discloses the apparatus of claim 5. Dicks teaches wherein the central processing unit is further configured to determine that the application code is normally recorded when the application code recorded in the volatile memory is identical to the application code recorded in the non-volatile memory (As the image is downloaded, a CRC (cyclic redundancy check value) is calculated. This is then compared with another CRC stored at the end of the image 20000, and if they match, the boot code is executed, para 0285 and FIG. 20).
wherein the central processing unit is further configured to set a storage area in the nonvolatile memory in which the application code is recorded, and record the application code in a reverse direction from a section with a high address in the storage area to a section with a low address in the storage area (Program memories in microcontrollers today almost always includes nonvolatile memory such as flash memory or the like, para 0270. FIG. 20 shows the combined boot and application image 20000, para 0276. As shown in FIG. 20, the image of the application program starts at an exemplary address 0x1200 (block 20306) and extends with increasing addresses, para 0277 and FIG. 20).
As per dependent claim 8, Dicks in combination with Henry discloses the apparatus of claim 7. Dicks teaches wherein the central processing unit is further configured to record the booting indicator in an area with a lower address than an address of the storage area in which the application code is stored when the application code is completely recorded in the storage area (As shown in FIG. 20, boot code is stored starting at address 0x0000 and extends up to address 0x1000, para 0282 and FIG. 20).
As per dependent claim 9, Dicks in combination with Henry discloses the apparatus of claim 1. Dicks teaches further comprising: a communication unit configured to receive the application code from an external device (An auxiliary communication system 244 may be used to communicate with an external personal 
As per independent claim 10, since the claim incorporates the subject matter of independent claim 1, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1.
As per other claim limitations, Dicks teaches A battery management system (BMS), comprising the nonvolatile memory updating apparatus (The medical data interchange device 200 may include any suitable power connection for powering the interchange device and/or for recharging an energy storage device such as a battery).
As per independent claim 11, since the claim incorporates the subject matter of independent claim 1, many of the claim limitations of this claim are rejected based on arguments provided above for similar rejected independent claim 1.
As per other claim limitations, Dicks teaches A battery pack, comprising the non-volatile memory updating apparatus (The medical data interchange device 200 may include any suitable power connection for powering the interchange device and/or for recharging an energy storage device such as a battery).
As per independent claim 12, this claim is rejected based on arguments provided above for similar rejected independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132